Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1, and 3-20 have been examined and rejected. This Office action is responsive to the amendment filed on 09/01/2022, which has been entered in the above identified application.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10, 15-18, and 20 are rejected under AIA  35 U.S.C §103 as being unpatentable over HUANG et al. (US 20200167202 A1, hereinafter HUANG) in view of Kasaragod et al. (US 20190036716 A1, hereinafter Kasaragod).


As to independent claims 1, 8, and 16, HUANG teaches a system (paragraph [0079], For example, the computing system 700 may be an edge computing device, a cloud platform, a server, a database, and the like; paragraph [0055], the initial model search can identify and deploy a dynamic AI model than can have a changed configuration depending on the deployment environment), comprising a processor to:
monitor system resources and performance preferences at an edge device running an artificial intelligence (Al) model (paragraph [0027], a cloud platform may automatically select an optimum ML model for cold start deployment to an edge device based on a dynamic operating environment information associated with the edge device. The operating environment information may include available sensor information (including any sensors not working properly), location of the sensors/edge system with respect to the industrial asset, a time at which the model is being deployed, a type of the edge system, and the like; operating environment information are the system resources; paragraph [0063], the edge system 510 has achieved an accuracy of 41% with the first increment. This information is provided to the cloud platform 520 which compares the accuracy to a threshold limit (<40%) for the first increment. In this case, the cloud platform 520 determines (as shown by reference 532) that the edge system 510 has achieved an accuracy threshold for the first increment and that it is time to upgrade the ML model 530 on the edge system 510 to include the second increment of the ML model which has more complexity; the accuracy is the system performance preference);
select model fragments based on the system resources and the performance preferences (paragraph [0054], A fused model could be a model with parameters that are “average” of parameters from other models on the other edge systems; the fused model is one type of the model fragments; paragraph [0061], the ML model 530 is designed to have multiple versions (i.e., increments) each with different complexity; model with different version is one type of the model fragments);
construct a second AI model from the model fragments (paragraph [0061], the ML model 530 is designed to have multiple versions (i.e., increments) each with different complexity, which could be measured as the number of parameters. At deployment, the model may have a relatively small complexity when deployed to the edge system 510. During the period following the edge device deployment, the cloud platform 520 may gradually increase the complexity of the model 530 via incremental model update; different versioned model or with gradual increments is the second AI model from model fragments); and
automatically modify the running AI model based on the second AI model using the model fragments in response to detecting a change in the system resources or a change in the performance preferences (paragraph [0067], For example, if the accuracy performance starts to increase, the cloud may switch to the next more complex mode.; paragraph [0062], As another example, the increments may be performed when the incoming data achieves a threshold, a period of time has reached a threshold, a number of activated sensors providing data changes, and the like; a number of activated sensors providing data changes is the detected change in the system resources; accuracy is the performance preference; the next more complex model is the second AI model).
HUANG does not teach:
the system resources comprise currently available processing at an edge device.
Kasaragod teaches:
the system resources comprise currently available processing at an edge device (paragraph [0111], the model training service generates the one or more updates to one or more respective local models at the respective edge devices based on a state of the one or more respective edge devices and/or a state of the remote network. The state of an edge device may include one or more performance and/or hardware specifications of the edge device, (e.g., amount of free memory, processor speed, etc.), a health status of the edge device, or any other suitable parameters for representing state of an edge device; the amount of free memory is the currently available processing of the edge device).
Since HUANG teaches a system of updating AI model fragments based on system performance and resource, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the system resources comprise currently available processing at an edge device, as taught by Kasaragod, as the prior arts are in the same application field of edge computing system model update, and Kasaragod further teaches optimizing edge device with currently available processing resource. By incorporating Kasaragod into HUANG would expand the utility of HUANG’s system by allowing to optimize and/or generate respective local model updates that are sent to the edge device and applied to the local model to update the local model (Kasaragod, paragraph [0130]).

As to dependent claim 3, the rejection of claim 1 is incorporated. Kasaragod teaches the system of claim 1, wherein the system resources comprise free memory, free storage space, available power, or any combination thereof (paragraph [0130], The indications may be used to optimize and/or generate respective local model updates that are sent to the edge device and applied to the local model to update the local model. For example, the indications may include reliability of a connection for an edge device, an amount of free memory available at an edge device, an amount of non-volatile storage available at an edge device, a health of an edge device (e.g., with respect to a previous health state or with respect to other edge devices of the local network)).

As to dependent claim 4, the rejection of claim 1 is incorporated. HUANG teaches the 
system of claim 1, wherein the performance preferences comprise power consumption, model size, inference time, model accuracy, adaptability to new input, or any combination thereof (paragraph [0065], accuracy is just one type of metric that can be used to update the incremental ML model. As another example, an amount of data, an amount of time, noise level in sensor data, range of recent input data, availability of sensors, and the like; model accuracy is one type of performance preferences).


As to dependent claims 5, 9, and 17, the rejection of claim 1 is incorporated. 
HUANG teaches the system of claim 1, wherein the processor is to select the model fragments based on the system resources, the performance preferences, current model fragments being used (paragraph [0078], in 633, the method may include dynamically determining to modify the current increment of the incremental ML model used by the edge system with a next increment of the incremental ML model having increased complexity based on the received performance information, and in 634, the method may include transmitting the next increment of the incremental ML model to the edge system. For example, the next increment may add one or more additional layers to a neural network of the incremental ML model, add an additional parameter (e.g., weight, coefficient, etc.) to the incremental ML model, and the like, with respect to the current increment. Each increment among the plurality of increments may be associated with a predetermined accuracy threshold of the incremental ML model, and the like; model accuracy is the performance preference).
HUANG does not teach:
 	to select a model based on a cost of migrating to a new model.
Kasaragod teaches to select a model based on a cost of migrating to a new model (paragraph [0111], the state of an edge device may include one or more performance and/or hardware specifications of the edge device, (e.g., amount of free memory, processor speed, etc.), a health status of the edge device, or any other suitable parameters for representing state of an edge device; paragraph [0186], the reinforcement learning process is used to obtain a minimum level of confidence for predictions while minimizing one or more costs associated with obtaining the predictions. For example, the cost due to network traffic/latency and/or power consumption by edge devices may be minimized, while still obtaining a minimum level of accuracy).
Since HUANG teaches a system of updating AI model fragments based on system performance and resource, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to select a model based on a cost of migrating to a new model, as taught by Kasaragod, as the prior arts are in the same application field of intelligent system configuration, and Kasaragod further teaches edge system resources with currently available processing. By incorporating Kasaragod into HUANG would expand the utility of HUANG’s system by allowing to optimize and/or generate respective local model updates that are sent to the edge device and applied to the local model to update the local model (Kasaragod, paragraph [0130]).

As to dependent claim 6, the rejection of claim 1 is incorporated. HUANG teaches the system wherein the model fragments comprise different model types, parameter tunings, or compressions of an Al model (paragraph [0054], A fused model could be a model with parameters that are “average” of parameters from other models on the other edge systems; the fused model is compressions of an Al model).

As to dependent claims 10 and 18, the rejection of claim 8 is incorporated. HUANG teaches the computer-implemented method of claim 8, wherein automatically modifying the running Al model comprises enhancing the running Al model using a model fragment in response to detecting an increase in a system resource or reducing the running Al model using a model fragment in response to detecting a decrease in a system resource (paragraph [0070], different models may be used at different stages of the increments. For example, the amount of data coming in may cause a new model to be chosen given the amount of input data has changed. In this case, complexity may go up or down. As another example, different metrics may be used at different stages of the increments).

As to dependent claim 15, the rejection of claim 8 is incorporated. HUANG teaches the computer-implemented method of claim 8, comprising retraining the modified running Al model (paragraph [0076], in 631, the method may include storing an incremental ML model comprising a plurality increments which sequentially increase a complexity of a predictive function of the incremental ML model. The incremental ML model may have a plurality of versions where each sequential version increases a complexity of a prior version in the sequence. In addition, the plurality of increments may sequentially increase a prediction accuracy of the incremental ML model when processing incoming data of the industrial asset).

As to dependent claim 20, the rejection of claim 16 is incorporated. HUANG teaches the computer-readable storage medium of claim 16, further comprising program code executable by the processor to predict the system resources based on historical data or usage profiles, wherein the processor is to store a subset of the model fragments on a local storage based on the predicted system resources (paragraph [0052], the cloud platform 320 may store local edge information of other edge systems (not shown) which include ML models that are already deployed thereon and working appropriately. The local edge information may include the same type of information as the meta information 312. For example, the other edge devices may have already provided ML models, algorithms, software packages, and associated hyperparameters to the cloud platform 320; ML models that are already deployed is the historical data; the other local edge device is the local storage with parameters).

Claims 7, 11, and 19 are rejected under AIA  35 U.S.C §103 as being unpatentable over HUANG et al. (US 20200167202 A1, hereinafter HUANG) in view of Kasaragod et al. (US 20190036716 A1, hereinafter Kasaragod) and in view of Iashyn et al. (US 20200272859 A1, hereinafter Iashyn).

As to dependent claims 7, 11, and 19, the rejection of claim 1 is incorporated. HUANG/Kasaragod does not teach the system of claim 1, wherein the processor is to predict a change in system resources and construct a modified Al model to replace the running Al model.
Iashyn teaches:
the processor is to predict a change in system resources and construct a modified Al model to replace the running Al model (paragraph [0070], For example, a performance report can indicate that 50 MB of RAM are estimated for training a model, while 52 MB were actually used to train the model. In another example, each of the network edge devices 304 can estimate how much memory, e.g. how many memory tokens, it can allocate to executing machine learning models).
Since HUANG/Kasaragod teaches a system of updating AI model fragments based on system performance or resource, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the processor is to predict a change in system resources and construct a modified Al model to replace the running Al model, as taught by Iashyn, as the prior arts are in the same application field of edge system configuration, and Iashyn further teaches edge device available processing. By incorporating Iashyn into HUANG/Kasaragod would expand the utility of HUANG/Kasaragod’s system by allowing allocate the available edge resources to executing the machine learning models at the network edge devices (Iashyn, paragraph [0093]).

Claim 12 is rejected under AIA  35 U.S.C §103 as being unpatentable over HUANG et al. (US 20200167202 A1, hereinafter HUANG) in view of Kasaragod et al. (US 20190036716 A1, hereinafter Kasaragod) in view of Saxena et al. (US 20180137858 A1, hereinafter Saxena).

As to dependent claim 12, the rejection of claim 8 is incorporated. HUANG teaches the computer-implemented method of claim 8, comprising generating the model fragments (paragraph [0057], edge systems 420 and 430 thereby quickly configuring the other edge systems 420 and 430 with the same ML model and configuration information such as model parameters (weights, coefficients, neural network layers, etc.). 
HUANG/Kasaragod does not teach:
generating the model fragments comprises pruning a node or an edge of a generated Al model.
Saxena teaches:
generating the model fragments comprises pruning a node or an edge of a generated Al model (paragraph [0109], based on a desired set of rules and/or functions desired to be enabled in an environment, the graph model may be analyzed to identify where additional nodes can be placed in the graph model (with which associated properties), where a node can be eliminated, and/or which property values of edges can be modified (e.g., improve quality)).
Since HUANG/Kasaragod teaches a system of updating AI model fragments based on system performance or resource, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating the model fragments comprises pruning a node or an edge of a generated Al model, as taught by Saxena, as the prior arts are in the same application field of intelligent system configuration, and Saxena further teaches pruning a node. By incorporating Saxena into HUANG/Kasaragod would expand the utility of HUANG/Kasaragod’s system by allowing to provide desired coverage may be identified (Saxena, paragraph [0109]).

Claim 13 is rejected under AIA  35 U.S.C §103 as being unpatentable over HUANG et al. (US 20200167202 A1, hereinafter HUANG) in view of Kasaragod et al. (US 20190036716 A1, hereinafter Kasaragod) in view of Ren et al. (US 20200250523 A1, hereinafter Ren).

As to dependent claim 13, the rejection of claim 8 is incorporated. HUANG teaches the computer-implemented method of claim 8, comprising generating the model fragments (paragraph [0057], edge systems 420 and 430 thereby quickly configuring the other edge systems 420 and 430 with the same ML model and configuration information such as model parameters (weights, coefficients, neural network layers, etc). 
HUANG/Kasaragod does not teach:
generating the model fragments comprises quantizing a weight of a generated Al model.
	Ren teaches:
generating the model fragments comprises quantizing a weight of a generated Al model (paragraph [0025], the process 300 may multiply the gains to the weights of the AI model at 304; The process 300 may further quantize the weights of each of the convolution layers of the AI model to fixed point at 306).
Since HUANG/Kasaragod teaches a system of updating AI model fragments based on system performance or resource, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating the model fragments comprises quantizing a weight of a generated Al model, as taught by Ren, as the prior arts are in the same application field of intelligent system configuration, and Ren further teaches quantizing a weight of a model. By incorporating Ren into HUANG/Kasaragod would expand the utility of HUANG/Kasaragod’s system by allowing the result of the multiplication of the weights and the gains can be quantized (Ren, paragraph [0025]).

Claim 14 is rejected under AIA  35 U.S.C §103 as being unpatentable over HUANG et al. (US 20200167202 A1, hereinafter HUANG) in view of Kasaragod et al. (US 20190036716 A1, hereinafter Kasaragod) in view of Jain et al. (US 20180359084 A1, hereinafter Jain).

As to dependent claim 14, the rejection of claim 8 is incorporated. HUANG teaches the computer-implemented method of claim 8, comprising generating the model fragments (paragraph [0057], edge systems 420 and 430 thereby quickly configuring the other edge systems 420 and 430 with the same ML model and configuration information such as model parameters (weights, coefficients, neural network layers, etc). 
HUANG/Kasaragod does not teach:
generating the model fragments comprises weight rounding a weight of a generated Al model.
Jain teaches:
generating the model fragments comprises weight rounding a weight of a generated Al model (paragraph [0016], the intermediate results may include weights of a partially trained model. These weights may be a number with a large numerator and a large denominator. The operations may include rounding the weights to values that can be represented with smaller numerators and denominators).
Since HUANG/Kasaragod teaches a system of updating AI model fragments based on system performance or resource, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating the model fragments comprises weight rounding a weight of a generated Al model, as taught by Jain, as the prior arts are in the same application field of intelligent system configuration, and Jain further teaches rounding a weight of a model. By incorporating Jain into HUANG/Kasaragod would expand the utility of HUANG/Kasaragod’s system by allowing the intermediate results may include weights of a partially trained model (Jain, paragraph [0016]).


Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 3, 8, and 16-20.
	Regarding amended claims, applicant’s prior art argument has been fully considered but are moot in view of the new grounds of rejection presented above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Q.W./

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143